Name: 81/46/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 12 February 1981 appointing the Vice-Presidents of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-21

 Avis juridique important|41981D004681/46/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 12 February 1981 appointing the Vice-Presidents of the Commission of the European Communities Official Journal L 048 , 21/02/1981 P. 0025 - 0025****( 1 ) OJ NO L 9 , 9 . 1 . 1981 , P . 41 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 12 FEBRUARY 1981 APPOINTING THE VICE-PRESIDENTS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 81/46/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 14 THEREOF , HAVING REGARD TO THE DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 1 JANUARY 1981 APPOINTING THE MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 1 ), HAVE DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED VICE-PRESIDENTS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES UNTIL 5 JANUARY 1983 INCLUSIVE : VISCOUNT ETIENNE DAVIGNON MR WILHELM HAFERKAMP MR LORENZO NATALI MR FRANCOIS-XAVIER ORTOLI MR CHRISTOPHER SAMUEL TUGENDHAT DONE AT BRUSSELS , 12 FEBRUARY 1981 . THE PRESIDENT H . J . CH . RUTTEN